DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  “body of” should be inserted before “water” in line 3 for consistency.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “in to” should be changed to “into” in line 2.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,711,419. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,711,419 include all of the limitations of the instant application except that the base is adjacent to a building.  It would have been obvious to locate the base adjacent to a building for the expected benefit of protecting the building.  Examiner notes that the term adjacent is defined by Merriam Webster Dictionary as “nearby” such that any nearby building would satisfy this limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the first direction” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, it is unclear whether “a second position” in line 3 is the same as or different than “a second position” in claim 1 because of the double positive recitation of “a second position”.  For purposes of examination, the examiner interprets “a second position” to mean “the second position”.
Regarding claim 7, it is unclear which plank is meant by “the plank” in line 1 because a plurality of planks are previously recited.  Does “the plank” refer to one of the planks, some of the planks, or all of the planks?  For purposes of examination, the examiner interprets “the plank” to mean “at least one of the planks”.  Claim 8 is rejected for depending from a rejected claim.
Regarding claim 9, it is unclear which plank is meant by “the plank” in line 1 because a plurality of planks are previously recited.  Does “the plank” refer to one of the planks, some of the planks, or all of the planks?  For purposes of examination, the examiner interprets “the plank” to mean “at least one of the planks”.
Regarding claim 10, it is unclear which plank is meant by “the plank” in line 1 because a plurality of planks are previously recited.  Does “the plank” refer to one of the planks, some of the planks, or all of the planks?  For purposes of examination, the examiner interprets “the plank” to mean “at least one of the planks”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6 and 7 (as best understood) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quek (US 2018/0128002).
Regarding claim 1, Quek discloses a walkway for use between a shoreline of a body of water and at least a portion of a building exposed to the body of water (e.g. 100), the walkway comprising: a base adjacent to the building (e.g. 106 and the area shown with concrete hatch below 106 but not labeled in Fig. 2b); a plank having a surface for use by pedestrians to walk upon when the plank is in a first position at least indirectly disposed on the base (e.g. 102, Fig.’s 1a and 3c, paragraph 0035), the plank having a first end rotatably connected to the base (e.g. leftmost end, Fig.’s 9 and 9b, paragraph 0036) and having a second end extending from the first end away from the building along a length of the plank (e.g. rightmost end, Fig.’s 9a and 9b), the surface being exposed for use by the pedestrians to walk upon when the plank is in the first position (e.g. Fig.’s 1a and 3c, paragraph 0035); and a lifting mechanism operatively connected to the plank to rotate the plank from the first position to a second position where the length of the plank is oriented adjacent to a wall of the building to impede a rising height of the body of water (e.g. 105, 110 and 120, paragraphs 0035, 0038 and 0040).  Examiner notes that the recitation “for use between a shoreline of a body of water and at least a portion of a building exposed to the body of water” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.
Regarding claim 4, Quek further discloses that the length of the plank in the first direction is variable (e.g. Fig.’s 1a and 1b, wherein the length in a horizontal direction is lesser in the first position and greater in the second position).  Examiner notes that Applicant has not limited the length of the plank to being variable while the plank is in the second position, therefore the different positions of the plank result in different lengths in a first direction.
Regarding claim 6, Quek discloses a method for protecting at least a portion of a building exposed to a shoreline of a body of water (e.g. paragraph 0035), the method comprising: rotating a plurality of interconnected planks (e.g. 200, 100 and 200, Fig. 10a) having a surface for use by pedestrians to walk upon when the plurality of interconnected planks are in a first position (e.g. Fig.’s 10a and 12, paragraph 0050) to a second position where the plurality of interconnected planks are disposed adjacent to a wall of the building (e.g. 12, Fig.’s 10b and 13b, paragraph 0050) to protect the wall of the building from one or more of debris and flooding water (e.g. paragraph 0050).
Regarding claim 7, Quek further discloses configuring the plank to permit a user to climb the plank into or out from the building when the plank is in the second position (e.g. Fig. 11a, similar to Fig. 1b, wherein the plank is of a height that allows a user to climb over the plank, and/or wherein there is nothing preventing a user from climbing the plank such that the plank satisfies the broad claim limitation of being configured to permit a user to climb the plank).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Quek (US 2018/0128002) as applied to claim 1 above, and further in view of Veazey (US 6,491,473).
Regarding claim 2, Quek discloses the invention substantially as applied above but does not explicitly disclose that the plank includes a plurality of steps exposed to the water when the plank is in the second position.  Veazey teaches a plank (e.g. 4) constructed in a position where the length of the plank is oriented to impede a rising height of a body of water (e.g. Fig. 5); wherein the plank includes a plurality of steps (e.g. 22, Fig. 5), the plurality of steps being configured to permit a user to climb the plank along the length (e.g. Fig. 5).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to add steps as taught by Veazey to the plank of Quek because such are known elements in the art that would provide the expected benefit of allowing persons to climb to the top of the wall (e.g. col. 10, lines 26-28), thus allowing persons to escape dangerous rising flood waters.
 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Quek (US 2018/0128002) as applied to claim 1 above, and further in view of Kelly et al (US 2008/0141596).
Regarding claim 5, Quek discloses the invention substantially as applied above but does not explicitly disclose that the lifting mechanism comprises a motor disposed within the building and operatively connected to the plank to rotate the plank from the first position to a second position.  Kelly teaches a walkway for use between a shoreline of a body of water and at least a portion of a building exposed to the body of water (e.g. 500, Fig. 10, paragraph 0094), the walkway comprising: a base (e.g. 514, Fig. 10); a plank having a surface for use by pedestrians to walk upon when the plank is in a first position at least indirectly disposed on the base (e.g. 510, Fig. 10, with the first position being horizontal), the plank having a first end rotatably connected to the base (e.g. rightmost end of plank at 512, Fig. 10) and having a second end extending from the first end along a length of the plank (e.g. Fig. 10); and a lifting mechanism operatively connected to the plank to rotate the plank from the first .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Quek (US 2018/0128002) as applied to claim 6 above, and further in view of Seki (JP 61-282510).
Regarding claim 9, Quek discloses the invention substantially as applied above but does not explicitly disclose extending the length of the plank in a height direction of the building when the plank is in the second position.  Seki teaches a method for controlling flowing waters, the method comprising: rotating a plank (e.g. 4) having a surface for use by pedestrians to walk upon when the planks is in a first position (e.g. Fig. 3) to a second position where the plank is disposed to protect from one or more of debris and flooding water (e.g. Fig. 2); and further comprising extending the length of the plank in a height direction when the plank is in the second position (e.g. Fig. 1 via 10).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to extend the length of the plank of Quek in a height direction as taught by Seki because such is a known feature that would provide the expected benefit of providing additional blocking of the flowing water, .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Quek (US 2018/0128002) alone.
Regarding claim 10, Quek discloses the invention substantially as applied above and further discloses that the rotating comprises actuating the plank from the first position to the second position (e.g. paragraph 0038 using electromagnetic locks), however Quek does not explicitly disclose that the actuating occurs from within the building.  The examiner takes official notice that control systems are notoriously well known in the art for use with electromagnetic locks.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a control system disposed within the building to control the electromagnetic locks for the expected benefit of allowing users to control the panels from the safety of the building.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




	/BENJAMIN F FIORELLO/                                                                                                                       Primary Examiner, Art Unit 3678                                                                                 

/S.N.L./Examiner, Art Unit 3678